DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 9, 11-12 and 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/01/2020.

Claim Status
This office action is in response to applicant’s filing on 12/01/2020. Claims 1, 3-8, 13-15, 18, 20-22 and 26 are currently pending, with claims 2, 9, 11-12 and 16 withdrawn from further consideration in this office action and claims 10, 17, 19 and 23-25 cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the die-cutting of the patch material into arrangement of rows and columns (claim 13), a die cylinder (claim 14), a label cutting cylinder (claim 15), an adhesive applied to the underside of the patch material and a release sheet (Claim 20 and 21) and an adhesive deadener applied in a  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Regarding claim 14, the limitation(s) “the die cylinder is configured to cut individual labels from the patch material in addition to punching the microperforations through the patch material" in combination with the laser of claim 1, which is drilling microperforations in the web of patch material comprises new matter not previously disclosed by applicant in the specification as originally filed. Although it is acknowledged that the specification provides support for each of the limitations individually, the specification does not provide support for one embodiment comprising each of the limitations.  The limitation “the die cylinder is configured to cut individual labels from the patch material in addition to punching the microperforations through the patch material” is disclosed in the embodiment of Fig. 8 but there is no disclosure of a laser drilling microperforations in the web of material in this embodiment. Similarly, the laser drilling microperforations in a web of material is disclosed in the embodiment of Fig. 4, but there is no disclosure of the limitation "the die cylinder is configured to cut individual labels from the patch material in addition to punching the microperforations through the patch material" in this embodiment.  Furthermore, the written description does not indicate that limitation “the die cylinder is configured to cut individual labels from the patch material in addition to punching the microperforations through the patch material” can be included in the embodiment of Fig. 4 or the laser drilling microperforations into a web of material can be included in the embodiment of Fig. 8. Therefore, it cannot be 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 14, the recitation of “the die cylinder is configured to cut individual labels from the patch material in addition to punching the microperforations through the patch material” renders the claim indefinite, because it is not clear how the microperforations can be both drilled by the laser and punched by the die cylinder.  In order to advance prosecution of the application, the office with interpret the limitations wherein the web of material has microperforations cut in the web and the web surface is further cut into patches.
Claim 14 recites the limitation "the die cylinder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Langhans (US Patent 5684617) and further in view of Varriano-Marston (US Patent 6441340).

Regarding Claim 1, Langhans disclose a system (entirety of Fig. 1) for producing breathable patches or labels (abstract, cigarette paper strips) suitable for application to packaging materials for modified atmosphere packaging of fresh produce, the system comprising: 
a web comprising patch material (20-Fig. 1), wherein the patch material is either die-cut or is suitable for die-cutting into a plurality of patches (paper strip 20 is capable of being die-cut into a plurality of patches); 
(Fig. 1. Unreferenced directional arrow on paper strip 20 indicates the advancement of paper strip 20); at least one laser (Fig. 1, unreferenced beam passing through lens 10 and as described in Column 3, lines 15-30); and 
However, Langhans fails to expressly disclose a controller configured to activate the at least one laser and to control application to the web of at least one laser beam from the at least one laser as the web is advanced in the longitudinal direction so as to drill microperforations in a plurality of locations distributed across the web in a transverse direction that is approximately perpendicular to the longitudinal direction, thereby drilling a plurality of separated rows and/or columns of microperforations in the web of patch material.
Varriano-Marston teaches a controller (20-Fig. 1) configured to activate the at least one laser and to control application to the web of at least one laser beam from the at least one laser (Column 9, lines 32-51, describes how controller 20 controls laser beam 90 to form microperforations arrays in film 40) so to allow a controller to receive sensor inputs about the location of a registration mark, in order to inform controller when to activate the laser to form microperforations in the moving web of material (Column 11, lines 26-42).
One of ordinary skill in the art, when considering the teachings of Varriano-Marston, would have recognized that the rotational speed of the rotating mirror (12) and the speed at which paper strip (20) moves through the machine of Langhans is capable of being controlled by the controller as taught by Varriano-Marston in order to further 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the apparatus, as taught by Langhans, to have incorporated the controller, as taught by Varriano-Marston, so to provide a controller apparatus to ensure the user designated pattern of microperforations of formed in a web of moving material is perpetually accurate in order to increase the profitability of the machine through increased product with minimal errors in microperforations patterns formed in the web of material. 

	Regarding Claim 3, Langhans discloses at least one laser includes a plurality of laser heads (Fig. 1, mirrors 16’, 16’’ and 16’’’) arranged in a transverse row that are positioned above the web of patch material (Fig. 1, mirrors 16’, 16’’ and 16’’’ are arranged above moving paper strip 20 and in a transverse row).

	Regarding Claim 5, Langhans discloses a rotatable mirror (12-Fig. 1) configured to cause at least one of the laser beams to create microperforations in a plurality of the locations (Fig. 1, laser beam is reflected into lens system 14 to create the microperforations on strip 20 as described in Column 3, lines 20-28).

Regarding Claim 6, Langhans discloses a beam splitter (24-Fig. 1) configured to cause at least one of the laser beams to drill microperforations simultaneously in a (Figs. 1 and 2, 24’ splits laser beam into two beams forming two separate perforations simultaneously and further described in Column 3, line 40 to Column 4, line 7).

Regarding Claim 7, Langhans disclose at least one laser, but fails to expressly disclose that at least one laser is a CO2 laser.
Varriano-Marston teaches at least one CO2 laser (abstract).
	The substitution of one known element, a CO2 laser as taught by Varriano-Marston for another laser as taught by Langhans would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have yielded predictable results, namely, forming microperforations in web material.  In addition, CO2 laser has also been taught by Varriano-Marston to have the benefit of producing elongated perforations for greater OTR’s.
	
Regarding Claim 8, Varriano-Marston teaches at least one laser includes a laser that has a maximum output power of between l0W and 100W (Column 12, lines 18-20, 10-watt laser).

Regarding Claim 18, Langhans discloses wherein the web comprises a continuous sheet of the patch material (Fig. 1, paper strip 20 is a continuous web which is capable of being a patch material).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Langhans (US Patent 5684617) and as modified by Varriano-Marston (US Patent 6441340) and further in view of Graboski (US Pub 20130102449).
Regarding Claim 4, Langhans disclose at least one laser, but Langhans fails to expressly disclose wherein the at least one laser includes at least one laser head that is movable in the transverse direction by a translational positioner.
Graboski teaches at least one laser includes at least one laser head (602-Fig. 15 and paragraph [0011], perforating element is a laser), that is movable in the transverse direction by a translational positioner (paragraph [0078], perforators 602 between centerline 604 and side 612 and the unreferenced shaft on which 602 rest is interpreted as a translational positioner).
One of ordinary skill in the art, when considering the teachings of Graboski, would have recognized that the positon of a laser emitting at least one laser beam into the first convergent lens of the device as taught by Langhans, is capable of being movable in a transverse direction relative to the advancement of a web of material as taught by Graboski in order create a perforation pattern across a film surface (paragraph [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the laser as taught by Langhans, to have incorporated a laser positioning system as taught by Graboski, so to allow the laser to be displaced in order to increase the perforation abilities of a device by allowing the device to create user-defined perforation patterns upon a web of material.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Langhans (US Patent 5684617) and as modified by Varriano-Marston (US Patent 6441340) in the parent claim and further in view of Milliorn (US Pub 20030039786).

Regarding Claim 13, Langhans and as modified by Varriano-Marston in the parent claim discloses a web of patch material.
However, Langhans and as modified by Varriano-Marston in the parent claim fails to expressly disclose wherein the patch material is die-cut into a plurality of patches arranged in transverse rows and longitudinal columns.
Milliorn teaches wherein a patch material (32-Fig. 9) is die-cut (paragraph [0041]) into a plurality of patches (12-Fig. 9) arranged in transverse rows and longitudinal columns (Fig. 9) so to cut labels in the substrate of a web as the web passes though a cutting die location (paragraph [0007]).
One of ordinary skill in the art, when considering the teachings of Milliorn, would have recognized that the paper strip, as taught by Langhans, could be substituted with the web with die-cut labels forming a surface of the web, as taught by Milliorn, in order to provide a web of material with a series of labels upon the surface, wherein the laser of Langhans would form microperforations through labels in order to segment the label.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the applicants invention, to have substituted the paper strip, wherein a laser forms a perforation pattern in the web, as taught by Langhans, to have incorporated the web comprising a series labels upon the surface of the web, as taught 

Regarding Claim 14, Langhans and as modified by Varriano-Marston in the parent claim discloses a web of patch material wherein the web is micro-perforated by a laser.
However, Langhans and as modified by Varriano-Marston in the parent claim fails to expressly disclose wherein the web comprises a continuous sheet of the patch material and the die cylinder is configured to cut individual labels from the patch material in addition to punching the microperforations through the patch material.
Milliorn teaches a web (32-Fig. 9) comprises a continuous sheet of the patch material (Fig. 9, web 32 is a continuous sheet of material) and the die cylinder (paragraph [0007]) is configured to cut individual labels (12-Fig. 9) from the patch material.
One of ordinary skill in the art, when considering the teachings of Milliorn, would have recognized that the paper strip, as taught by Langhans, could be substituted with the web with die-cut labels forming a surface of the web, as taught by Milliorn, in order to provide a web of material with a series of labels upon the surface, wherein the laser of Langhans would form microperforations through labels in order to segment the label.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the applicants invention, to have substituted the paper strip, wherein a laser forms a perforation pattern in the web, as taught by Langhans, to have 

Regarding Claim 15, Langhans and as modified by Varriano-Marston in the parent claim discloses a web of patch material wherein the web is micro-perforated by a laser.
However, Langhans and as modified by Varriano-Marston in the parent claim fails to expressly disclose wherein the web comprises a continuous sheet of the patch material and the system further comprises a label cutting cylinder configured to cut individual labels from the patch material.
Milliorn teaches a web (32-Fig. 9) comprises a continuous sheet of the patch material (Fig. 9, web 32 is a continuous sheet of material) and the system further comprises a label cutting cylinder (paragraph [0007], cutting die is a precision-machined rotary tool, which is interpreted as cutting cylinder) configured to cut individual labels from the patch material (paragraph [0007]).
One of ordinary skill in the art, when considering the teachings of Milliorn, would have recognized that the paper strip, as taught by Langhans, could be substituted with the web with die-cut labels forming a surface of the web, as taught by Milliorn, in order to provide a web of material with a series of labels upon the surface, wherein the laser of Langhans would form microperforations through labels in order to segment the label.
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Langhans (US Patent 5684617) and as modified by Varriano-Marston (US Patent 6441340) in the parent claim and further in view of Flynn (US Pub 20100230460).

Regarding Claim 20, Langhans and as modified by Varriano-Marston in the parent claim discloses a web.
However, Langhans and as modified by Varriano-Marston in the parent claim fails to expressly disclose wherein the web includes an adhesive applied to the entire underside of the patch material and protected by a release sheet.
Flynn teaches a web (20-Fig. 1) which includes an adhesive applied to the entire underside of the patch material (42-Fig. 1 and paragraph [0007]) and protected by a release sheet (26-Fig. 3).
One of ordinary skill in the art, would have recognized that the label assembly, as taught by Flynn, can be substituted for the paper strip, as taught by Langhans, in order to provide a label assembly formed from a sheet of self-adhesive labels.
.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Langhans (US Patent 5684617) and as modified by Varriano-Marston (US Patent 6441340) in the parent claim and further in view of Janicki (US Patent 4923542).

	Regarding Claim 21, Langhans and as modified by Varriano-Marston in the parent claim discloses a web.
	However, Langhans and as modified by Varriano-Marston in the parent claim fails to expressly disclose wherein the web includes an adhesive that is applied to the underside of the patch material in a pattern configured to cover only a periphery of an underside of each of a plurality of patches derived from the patch material, the adhesive being protected by a release sheet.
	Janicki teaches wherein a web (Fig. 9, an array of pressure sensitive labels) includes an adhesive (38-Fig. 9) that is applied to the underside of the patch material (30-Fig. 9) in a pattern configured to cover only a periphery of an underside of each of a plurality of patches derived from the patch material (Fig. 9, adhesive 38 is at the periphery of the underside of label 30), the adhesive being protected by a release sheet (37-Fig. 9).
One of ordinary skill in the art, would have recognized that the web, as taught by Janicki, can be substituted for the paper strip, as taught by Langhans, in order to provide a web with a series of self-adhesive labels with the adhesive applied only to particular portion of the label.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have substituted the paper strip as taught by Langhans, with the web as taught by Janicki, so to provide a web comprising self-adhesive labels, wherein the adhesive applied to the underside of the label is applied to a particular portion in order to cover holes or other void spaces formed in the surface of a panel, lid or other planar element.
	
	Regarding Claim 22, Langhans and as modified by Varriano-Marston in the parent claim discloses a web.
	However, Langhans and as modified by Varriano-Marston in the parent claim fails to expressly disclose wherein the web  includes an adhesive applied to an underside of the patch material and protected by a release sheet, and further includes an adhesive deadener applied in a pattern configured to cover only central regions of the underside of each of a plurality of patches derived from the patch material, so that only adhesive applied to a periphery of the underside of each of a plurality of patches retains its adhesive properties.
	Janicki teaches wherein a web (Fig. 9, an array of pressure sensitive labels) includes an adhesive (38-Fig. 9) applied to an underside (Fig. 9, adhesive 38 is on the underside of label 30) of the patch material (30-Fig. 9) and protected by a release sheet (37-Fig. 9), and further includes an adhesive deadener applied in a pattern configured to cover only central regions (Column 4, lines 20-30, adhesive deadener is may be applied to an area, the examiner has interpreted adhesive free zone 40 as an area capable have an adhesive deadener applied too)  of the underside of each of a plurality of patches derived from the patch material (Fig. 9, adhesive free zone 40 covers the central regions of label 30), so that only adhesive applied to a periphery of the underside of each of a plurality of patches retains its adhesive properties (Fig. 9, adhesive 38 is on the periphery of label 30 and outside of the adhesive free zone 40).
One of ordinary skill in the art, would have recognized that the web, as taught by Janicki, can be substituted for the paper strip, as taught by Langhans, in order to provide a web with a series of self-adhesive labels an adhesive deadener applied to a particular region of label to ensure that the said region is unable to adhere to another object.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have substituted the paper strip as taught by Langhans, with the web as taught by Janicki, so to provide a web comprising self-adhesive labels, wherein an adhesive deadener is applied to a particular region of the self-adhesive label in order to allow a fastener to be oriented with that region without the impediment of an adhesive on the label.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Langhans (US Patent 5684617) and as modified by Varriano-Marston (US Patent 6441340) in the parent claim and further in view of Funami (US Patent 5055653).

	Regarding claim 26, Langhans and as modified by Varriano-Marston in the parent claim discloses a rotatable mirror.
	However, Langhans and as modified by Varriano-Marston in the parent claim fails to expressly disclose wherein the rotatable mirror is included in a galvanometer-based scanning head.
	Funami teaches wherein a rotatable mirror (16-Fig. 11) is included in a galvanometer-based scanning head (15-Fig. 11).
	One of ordinary skill in the art, when considering the teachings of Funami, wherein the rotating mirror as taught by Langhans, can be substituted with the galvanometer beam scanning device, as taught by Funami, because the rotating mirror and galvanometer beam scanning device have the same predictable result of redirecting a laser beam.  Additionally the galvanometer beam scanning device of Funami has the benefit of being a compact device with a simplified rotational drive mechanism as compared with the larger assembly containing the rotating mirror and corresponding drive mechanism for driving the rotating mirror as taught by Langhans. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to Notice of Reference Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731